Willard Bartlett, J.:
In this proceeding the relator seeks to compel the municipal civil service commission of the city of ¡Newburgh to hold a competitive examination for the position of superintendent of public works in that city, and to prepare as a result thereof a list of persons eligible for appointment to such office. A similar application was made- by *29the same relator in 1902. , It was denied at the Special Term, the order of denial was affirmed by the Appellate Division without opinion, and an appeal to the Court of Appeals was dismissed. (People ex rel. McCullough v. Wilson, 80 App. Div. 640; 176 N. Y. 574.) The learned judge who heard the motion in the present proceedings denied it by reason of this former adjudication.
Chapter 87 of the Laws of 1898, amending the charter of the city of Newburgh (Laws of 1865, chap, 541, tit. 6, § 1), provided that the board of public works, or a majority thereof, should appoint a superintendent of public, works who should be a citizen and a resident of the city. It provided further as follows: “ Such superintendent shall hold office until the first Tuesday of March in the year nineteen hundred or until his successor shall be appointed, and every alternate year thereafter the said board or a majority thereof shall appoint a superintendent of public works to hold office for the term of two years or until his successor shall be appointed.” This portion of the statute took effect on March 18, 1898. A.mong the applicants for appointment thereunder were Friend W. Perkins, who had been superintendent of streets since 1896, and the relator, who was employed as assistant superintendent of streets. On April 14, 1898, the board of public works bestowed the appointment upon Perkins. At that time there was no civil service rule or regulation requiring the appointment to be. made as the result of a competitive examination. The relator contends, however, that this original appointment of Perkins was invalid because it denied preference to him as an honorably discharged Union soldier. It does not appear that he distinctly claimed a preference on this ground at the time. Although the fact that he was a member of the Grand Army of the Republic and a veteran of the late Civil war was mentioned in his application, there was no intimation that he claimed to be preferred for appointment on that ground, nor was there any statement that he had been honorably discharged. The claim to a preference does not seem to have been distinctly made until four years later; and in view of this laches the omission to state in his original application that he had been honorably discharged should not be regarded as merely a technical defect. The appointment of Perkins, therefore, in 1898, cannot be deemed- violative of the civil service laws, but must be regarded as haying conferred upon Perkins *30a valid title to the. office for, at least, a period exleading to “the first Tuesday of March,” 1900.
t In ¡November, 1898; however, the.municipal civil service commission of Newburgh placed the position of superintendent of public works in .the competitive class, and provided that it.should be filled by selection from those graded highest as the result of an .open competitive examination. The contention of the relator, as I understand it, is that the; combined effect of .chapter 87 of the Laws of 1898 and of this civil service regulation compels the board of public works to make a new appointment to the office of superintendent. of public works every two years, as the result of an open competitive examination. As a matter of fact no héw appointment has ever been' made since the original appointment of Perkins in April, 1898. The view entertained by the municipal civil service commission, the State Civil Service Commission and the learned judge who heard the case at Special Term in 1902, appears to have been that a failure to. make a new appointment at the end of each period of, two years operated to continue the superintendent in office under his original appointment';, and that, there being no vacancy, there was no occasion for holding a competitive examination in order to prepare an eligible fist of candidates.
Although 1 was not sitting.when the former appeal wgs heard in this court, and no written opinion was delivered here, it is tolerably .plain that the affirmance must have been based substantially upon the assumption that this' view ' was correct. Having, thus, once declared it to he the law of the case, and not being satisfied that it Was erroneous, I think we ar.e bound to adhere to it upon this appeal.. 1, therefore, recommend an affirmance of the order under review.
Hibschbebg, P. J., J bubs, High and Milleb, JJ., concurred. .
Order affirmed, with ten dollars costs and disbursements.